Citation Nr: 1456334	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 21, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel





INTRODUCTION

The Veteran had active service from July 1990 to August 1990 and from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This claim was previously remanded by the Board in August 2013 for further evidentiary development.  

The Veteran requested a hearing in conjunction with his appeal.  He was notified in November 2009 that one was scheduled for him in December 2009.  However, he did not report to this hearing.  As the Veteran has not explained his absence at the hearing or requested an additional hearing, the Board finds that his hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDINGS OF FACT

1.  As of March 19, 2008, the Veteran's service-connected disabilities have rendered him unable to obtain or maintain a substantially gainful occupation.  

2.  The evidence does not demonstrate that the Veteran's service-connected disabilities (rated for a combined evaluation of 60 percent) rendered him unable to obtain or maintain a substantially gainful occupation, prior to March 19, 2008.  








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities, as of March 19, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).  

2.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities, prior to March 19, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record reflects that the Veteran was notified as part of the August 2013 Board decision that for TDIU to be established, the record must show that service-connected disabilities render him unable to obtain or maintain a substantially gainful occupation.  While this evidence was received after the initial adjudication of the Veteran's claim, there is no evidence to suggest that he was prejudiced by this fact.  The claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in March 2011, December 2011, and May 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to TDIU benefits prior to November 21, 2010.  Having reviewed the evidence of record, the Board finds that the Veteran is entitled to TDIU benefits as of March 19, 2008 - the date the Veteran met the schedular criteria for TDIU benefits.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As of March 19, 2008, the Veteran was service-connected for PTSD (rated as 70 percent disabling), chronic diarrhea (rated as 10 percent disabling) and tinea pedis interdigitalis (rated as 0 percent disabling), for a combined disability evaluation of 70 percent.  As such, the Veteran met the schedular criteria for an award of TDIU benefits as of March 19, 2008.  See 38 C.F.R. § 4.16(a).  

Therefore, the question now is whether the Veteran's service-connected disabilities were of such severity as of March 19, 2008, to render him unable to obtain or maintain a substantially gainful occupation.  

With that having been said, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran was unable to obtain or maintain a substantially gainful occupation as of March 19, 2008.  As such, the benefits should be granted.  According to a March 2008 VA examination report, the Veteran suffered symptoms such as isolation, frequent suicidal and homicidal thoughts, difficulty concentrating and remembering, depression the majority of the time and low energy.  It was noted that the Veteran appeared to have reached the maximum benefit from medication.  He may see improved functioning from psychotherapy if he could fit it into his work schedule.  On March 19, 2008, VA received a statement from the Veteran's supervisor indicating that while the Veteran had worked for him for three years, he had since gone from being pleasant to upset to the point that he had to excuse himself for a short time.  He found the Veteran to be a very good employee and this is why he had been willing to make concessions and accommodations for the Veteran.  The Veteran's work schedule was noted to have changed in July 2008.  

A November 2008 VA treatment record indicates that the Veteran was considering going back to school for CAD or a welding certificate.  He was going to discuss this option with vocational rehabilitation.  The Veteran reported how difficult it was dealing with his irritability during this period of unemployment in February 2009.  

According to a May 2009 VA treatment record, the Veteran's unemployment continued.  Symptoms of visual and auditory hallucinations were also noted upon treatment in October 2009.  In June 2010, it was noted that the Veteran was struggling with depression related to being laid off from his job and being denied money for schooling through Vocational Rehabilitation.  A July 2010 VA psychiatric note also quotes the Veteran as saying "I can't believe I lost another job."

Finally, the VA examiner opined in May 2014 that the Veteran's PTSD was of such severity prior to November 21, 2010, as to render the Veteran unable to secure or follow a substantially gainful occupation due solely to his service-connected psychiatric disabilities.  The examiner explained that the Veteran was terminated in January 2009 from his welding job of some 3.5 years due to problems associated with symptoms of his service-connected psychiatric disabilities.  He has not been able to maintain gainful employment since that time.  

The above evidence demonstrates that the Veteran was being given special working accommodations due to his psychiatric disability as of at least March 19, 2008.  Shortly thereafter he was in fact terminated from his job.  Records since this time reflect that he has continued to struggle with unemployability and worsening symptomatology.  

However, prior to March 19, 2008, the Veteran was service-connected for PTSD (rated as only 50 percent disabling), chronic diarrhea (rated as 10 percent disabling) and tinea pedis interdigitalis (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran did not meet the schedular criteria for an award of TDIU benefits prior to March 19, 2008.  See 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, however, the record reflects that the Veteran was employed on a full-time basis prior to March 19, 2008.  There is no evidence of special accommodations or disciplinary actions prior to this date, aside from the Veteran noting in February 2008 that his supervisor spoke to him about his anger.  The March 2008 VA examiner also noted that the Veteran had been employed for 2 to 5 years prior to this date.  As such, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 4.16(b).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his claim of entitlement to TDIU benefits as of March 19, 2008, should be granted.  However, the claim of entitlement to TDIU benefits prior to March 19, 2008.  The claim is denied in this regard.  



ORDER

The claim of entitlement to TDIU benefits as of March 19, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.  

The claim of entitlement to TDIU benefits prior to March 19, 2008, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


